DETAILED ACTION
This office action is response to 06/10/2022. Claims 1-18 are amended. Claims 1-18 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-13 in Remarks, filed 06/10/2022, with respect to claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE (US 2012/0299509 A1) (in view of Turvy Jr. (US 9820361 B1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 12, the prior art of record, specifically over LEE (US 2012/0299509 A1) teaches a lighting system comprising: a lighting device; a switch configured to control the lighting device; and a controller configured to assign an address to the lighting device and the switch, the controller connected to the lighting device and the switch over a ZigBee network, wherein the lighting device and the switch have a first address and a first network identifier, the lighting device or switch transmits a request for address assignment to the controller based on the first address (Abstract, A lighting system to control the lighting device, and a controller to assign an address to the lighting device, para 026, control lighting based on a particular zone or group of light sources (e.g., a floor or room), para 037, controlling lighting devices to turn on/off or to change a dimming and use network support star, and mesh Network topologies, para 0121, light emitting unit blink according to a predetermined pattern, para 146, lighting system include lighting device and controller to assign address to lighting device and, wherein lighting device address and network identifier).
Prior art of record, Turvy Jr. (US 9820361 B1) teaches a networked lighting control system includes a variety of lighting control devices, including intelligent luminaires, standalone intelligent control nodes, plug load controllers, and power packs that communicate over a wireless control network and a commissioning network and lighting control device includes a dual-band wireless radio communication interface system configured for unicast and multicast communication over a first of two different wireless communication bands as well as point-to-point communication over a second wireless communication band (col. 6, lines 34-41, lighting control devices transition to sleep mode and transition to operational mode (i.e. first or second mode), col. 13, lines 10-13, lighting control event turn on/off or dim using lighting control group identifier, control characteristics set points, modes, col. 22, lines 33-36, control mode permits integrated detector(s) to exert control (lights on/off, dim up/down) of light fixture).
However, the prior arts of record fail to teach, make obvious, or suggest, a system for indicating locations within an area, comprising: a plurality of lighting apparatuses is assigned with an identifier to locate the lighting apparatus with a color or a pattern; a control circuit used to operate the lighting apparatus with a first mode or a second mode; a lighting unit that is activated to illuminate the color or the pattern; and wherein the first mode is a normal mode that the lighting apparatus is standby and 
continuously charged, and the second mode is an emergency mode under which  lighting apparatus is activated,wherein the color or the pattern associated with the identifier and the corresponding lighting apparatus are recorded in a lookup table, which is queried for identifying a location of the region within the area under the emergency mode, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689